Name: Council Regulation (EEC) No 2963/88 of 26 September 1988 amending Regulation (EEC) No 3983/87 allocating, for 1988, Community catch quotas in Greenland waters
 Type: Regulation
 Subject Matter: America;  economic geography;  fisheries
 Date Published: nan

 29 . 9 . 88 Official Journal of the European Communities No L 269/3 COUNCIL REGULATION (EEC) No 2963/88 of 26 September 1988 amending Regulation (EEC) No 3983/87 allocating, for 1988 , Community catch quotas in Greenland waters Whereas it is for the Community to lay down, in accordance with Article 3 of Regulation (EEC) No 170/83 , the conditions subject to which these additional catch quotas may be used by Community fishermen ; Whereas, to ensure efficient management of the catch possibilities available, they should be shared among the Member States by means of quotas in accordance with Article 4 of Regulation (EEC) No 170/83 ; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Regulation (EEC) No 2241 /87 (6), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Ac^ of Accession of Spain and Portugal, and in particular Article 1.1 thereof, Having regard to the proposal from the Commission, Whereas the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other (2), and the Protocol on the conditions relating to fishing between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other (3), establish the fishing quotas allocated to the Community in Greenland waters ; Whereas catch quotas in Greenland waters for 1988 were allocated by Regulation (EEC) No 3983/87 (4), as amended hy Regulation (EEC) No 1345/88 (*), Whereas the Community and Greenland have held further consultations on the application of the Agreement and Protocol in 1988, which resulted in an increase in the Community cod quota in waters west of Greenland ; HAS ADOPTED THIS REGULATION : Article 1 The data (columns 1 to 6) relating to cod in the Annex to Regulation (EEC) No 3983/87 are hereby replaced by those set out in the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 1988 . For the Council The President Y. POTTAKIS (') OJ No L 24, 27. 1 . 1983, p. 1 . 0 OJ No L 29, 1 . 2. 1985, p. 9 . O OJ No L 29, 1 . 2. 1985, p. 14. (4) OJ No L 375, 31 . 12. 1987, p. 61 . O OJ No L 125, 19 . 5 . 1988 , p. 2. (6) OJ No L 207, 29 . 7. 1987, p . 1 . No L 269/4 Official Journal of the European Communities 29 . 9 . 88 ANNEX Allocation of Community catch quotas in Greenland waters for 1988 Species Area Community catch quotas (tonnes) Quotas allocated to Member States (tonnes) Norwegian shares (tonnes) . (shown for information only) Faroese quotas in Greenland waters according to EEC/Greenland Fisheries Protocol (tonnes) : (shown for information only) 1 2 3 4 5 6 Cod NAFO 1 7 000 Germany 5 390 United Kingdom 1 610 ICES XIV/V 11 500 Germany 10 000 United Kingdom 1 500